Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	   DETAILED ACTION	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application EP 708639 filed on December 19, 2017.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BYNRE, Pub. No:  US 2019-0121051; MLECZKO, Pub. No: US 2017-0302829; LU, Pub. No: US 2013-0215271; HARKNESS, Pub. No:  US 2016-0163217; LMOSDI, Pub. No: US 2017-0138564) does not teach nor suggest in detail the limitations: 
“A visual recognition system for a vehicle, comprising a plastic capping and an electronic module positioned near an internal face of the plastic capping; said electronic module comprising a sealed housing, a printed circuit board positioned inside the sealed housing, and an optical sensor positioned inside the sealed housing and connected to the printed circuit board; wherein the sealed housing comprises at least one transparent part which is placed in front of the optical sensor and is transparent to visible light; wherein  wherein the optical sensor is designed to capture an image outside the vehicle through the transparent part and the first optical lens” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record BYNRE does not teach or suggest in detail an electronic module comprising a sealed housing, a printed circuit board positioned inside the sealed housing, or an optical sensor positioned inside the sealed housing and connected to the printed circuit board.  The prior art is silent at to the sealed housing comprising at least one transparent part which is placed in front of the optical sensor and is transparent to visible light as well as silent as to the plastic capping comprising at least one portion which forms a first optical lens placed in front of the optical sensor and in front of the transparent part.  Finally, the prior art does not use a transparent part for the optical sensor capturing an image outside the vehicle as amended by the Applicant.  
BYNRE only teaches a visual recognition system for a vehicle that includes a plastic capping, electronic module, optical sensor, and printed circuit board but not of which resides in a sealed housing.  The prior art also discloses the plastic capping and the electronic module are positioned near an internal face of the plastic capping, as well as the optical sensor is designed to capture an image outside the vehicle through the first optical lens.  The closest NPL WAGER (WAGER, “Transparent electronics”, 2008) 
Whereas, as stated above, Applicant’s claimed invention recites an electronic module comprising a sealed housing, a printed circuit board positioned inside the sealed housing, and an optical sensor positioned inside the sealed housing and connected to the printed circuit board.  The invention also claims the sealed housing comprises at least one transparent part which is placed in front of the optical sensor and is transparent to visible light as well as the plastic capping comprises at least one portion which forms a first optical lens placed in front of the optical sensor and in front of the transparent part.  Finally, the invention claims a transparent part for the optical sensor capturing an image outside the vehicle as amended by the Applicant. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.


Claims 1-9 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481